Citation Nr: 1200960	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 
 
THE ISSUES
 
1.  Entitlement to service connection for skin disorder, claimed as secondary to herbicide exposure.
 
2.  Entitlement to service connection for a lumbar disorder.
 
3.  Entitlement to service connection for a left knee disorder.
 
4.  What evaluation is warranted for posttraumatic stress disorder (PTSD) since April 29, 2008?
 
 
REPRESENTATION
 
Appellant represented by:	National Association of County Veterans Service Officers
 
 

ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1968 to July 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
In March 2011, the issues before the Board were remanded so that the Veteran might be afforded a Travel Board hearing.  The Veteran subsequently cancelled his hearing request.  Thus, the RO has complied with the mandates of the March 2011 remand and the issues are properly before the Board.  38 C.F.R. § 20.702(e) (2011).  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran was last afforded VA examinations of his skin, spine and left knee in June 2008.  The Board finds that these VA examinations are inadequate.  The VA skin examination diagnosed the Veteran with tinea versicolor and noted that the appellant reported having had a rash since his service in Fort Dix.  The examiner stated that tinea versicolor was not secondary to herbicide exposure.  Notably, the examiner failed to provide any rationale for that opinion, and failed to address whether it was at least as likely as not that the claimant's skin disorder was otherwise related to service.  A medical examination report must contain clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, without explanation the VA examiner dismissed the Veteran's lay statements that he had experienced a rash since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (a Veteran's competent lay account of in-service symptomatology must be considered in the evaluation of his claims.)  
 
With regard to the spine and left knee claims, the VA examiner was not provided with the claims file prior to examination.  Further, the examiner noted that the Veteran sustained a work-related knee injury in 2005 but failed to address whether either the appellant's claimed left knee or back disorders were related to service.  
 
If VA provides an examination it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, VA examinations are inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that additional VA examinations are required before the Veteran's claims may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).
 
The claims file indicates that he sustained a work-related left knee injury in 2005.  The June 2008 VA spine examination reports state that the Veteran injured his left knee at work and that prior to that time "he was doing fine."  As the worker's compensation claims are pertinent to the Veteran's service connection claims for orthopedic disorders, additional development is in order.  38 C.F.R. § 3.159 (2011).  

The latest VA medical center treatment records in the Veteran's claims file were printed in June 2009.  In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all VA records pertinent to the Veteran's claim.
 
Finally, the Veteran was last afforded a VA examination to determine the nature and severity of his PTSD in June 2008, i.e., over three years ago.  Given that fact, the Board finds that a new examination is warranted to document the current severity of this disorder.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO must take appropriate action to secure any and all pertinent records dated since April 2009 which have been identified but not previously secured for inclusion in the claims file.  This includes attempting to obtain the Veteran's worker's compensation records, including medical records upon which any worker's compensation was based.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and address the nature and etiology of any low back and left knee disorders.  The examiner must address whether it is at least as likely as not that any current lumbar or left knee disorder is related to service.  The examiner is to comment as to the effect of the Veteran's 2005 work injury on the etiology of any current left knee disorder. A complete rationale for any opinions expressed must be provided.  
 
3.  The AMC/RO should also schedule the Veteran for a VA dermatology examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and address the nature and etiology of any diagnosed skin disorder.  The examiner must address whether it is at least as likely as not that any diagnosed skin disorder is related to service.  A complete rationale for any opinions expressed must be provided.  

4.  The Veteran must be afforded a VA psychiatric examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest worksheet for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to posttraumatic stress disorder.  The examiner must specifically address whether there has been an increase in the severity of the appellant's posttraumatic stress disorder since the June 2008 examination, and, if so, the approximate date of the increase in severity.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the posttraumatic stress disorder alone.  A complete rationale for any opinion offered must be provided.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  The AMC/RO must ensure that all examination reports are in complete compliance with the directives of this remand.  If any examination report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

7.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

